DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-8 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8 of prior U.S. Patent No. 9,476,535. This is a statutory double patenting rejection.
Claims 9-14 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7 of prior U.S. Patent No. 10,584,822. This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8-10, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krywyj (US 2012/0098955).
With regards to claim 1, Krywyj discloses an apparatus for inspecting and coating interior surface walls of a pipe system (abstract) comprising: a plurality of housings (32, 40, 60); an umbilical tether (30)for towing said housings through said pipe system and connecting said housings to one another (figure 2 and 5a); scanning equipment (inspection head 32 comprises a camera..and hydrophone; or ultrasound senors 40; paragraphs 0054-0069) for evaluating a condition of interior surface walls and a structural condition of said pipe system contained in a first of said housings; and a coating device (60) contained in a second of said housings to apply a coating to said interior surface of said pipe system in response to the evaluations performed by said scanning equipment (figure 2).
As to claim 3, Krywyj discloses wherein said scanning equipment is selected from the group consisting of: cameras, laser scanners and sonar (paragraphs 0060 and 0066).
As to claim 4-5, Krywyj discloses further comprising: a control computer connected to said umbilical tether, said control computer receiving and recording data about the condition of said pipeline from said scanning equipment and capable of controlling a rate of application of said coating device based on the condition of said pipeline (paragraph 004-009; 0024 and 0066; NOTE: depending on the type, size, shape, location, etc., of the repair, the system will control the desired amount coating material applied).
As to claim 6, Krywyj discloses wherein said coating device is a spinning spray head (60) (paragraphs 0075-0076).

As to claim 9, Krywyj discloses a method of lining the interior surface walls of a pipe (10) system comprising: towing a pipe coating system including scanning equipment (32, 40; camera and sensor) and a coating device (60) through a pipeline to be repaired (figure 1-5); evaluating a condition of interior surface walls and a structural condition of the wall of said pipe system using said scanning equipment (paragraph 004-009; 006); and applying a coating to said interior surface of said pipe system in response to the evaluations performed by said scanning equipment (paragraph 0018-0023; NOTE: depending on the type, size, shape, location, etc., of the repair, the system will control the desired amount coating material applied).
As to claim 10, Krywyj discloses aid coating system further comprising: a plurality of housings (figure 2), said scanning equipment in a first housing (32, 40), said coating device in a second housing (60), and an umbilical tether (30) for towing said housings through said pipe system and connecting said housings to one another (figure 1-5).
As to claim 12, Krywyj discloses wherein said scanning equipment is selected from the group consisting of: cameras, laser scanners and sonar (paragraphs 0060 and 0066).
As to claim 13-14, Krywyj discloses further comprising: a control computer connected to said umbilical tether, said control computer receiving and recording data about the condition of said pipeline from said scanning equipment and capable of controlling a rate of application of said coating device based on the condition of said pipeline (paragraph 004-009; 0024 and 0066; NOTE: depending on the type, size, shape, location, etc., of the repair, the system will control the desired amount coating material applied).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krywyj (US 2012/0098955).
As to claim 2, Krywyj discloses the invention substantially as claimed. However, Krywyj is silent about wherein said housings are spherical. It would have been an obvious matter of design choice to modify the shape of the housings to be spherical, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this case one skilled in the art would have used a spherical housing to pass smoothly through the bents of a pipe (see for example US 5181668 spherical guide 61). 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krywyj (US 2012/0098955) in view of Winiewicz et al. (US 2003/0039752).
As to claim 7, Krywyj discloses herein said umbilical tether (30) is used for towing said apparatus (figure 1-2), transmitting data between a control computer (paragraphs 004-009) and said apparatus (figures 1-5). Krywyj discloses the invention substantially as claimed. However, Krywyj is silent about supplying coating material to said coating device. Winiewicz teaches a similar apparatus for inspecting and coating the interior of a pipe (figure 1) including a tether (60) used for towing said apparatus, transmitting data between a control computer (control .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krywyj (US 2012/0098955) in view of Schempf et al. (US 6,820,653).
As to claim 11, Krywyj discloses the invention substantially as claimed. However, Krywyj is silent about further comprising: towing a pipe liner sleeve into said pipeline behind said pipe coating system. Schempf teaches a similar apparatus for inspecting and repairing the interior walls of a pipe, including a plurality of housings (figure 1) and including towing a pipe liner sleeve into said pipeline behind said pipe coating system (figure 1 and 2c; col. 6, lines 40-57; col. 7, lines 25-45). It would have been obvious to one of ordinary skill in the art to modify the apparatus of Krywyj to include a pipe liner sleeve as taught by Schempf, since it would provide a sleeve patch repair that is conventional and well known in the art used depending on the type of repair job.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678